[1] This appeal involves only the sufficiency of the evidence to support a judgment against defendant-appellant for real-estate commission. The action was at law tried to the court. Hence the finding has the effect of the verdict of a jury and upon appeal the evidence will be considered in the light most favorable to plaintiff-appellee.
[2] Appellee, a licensed real-estate broker, was engaged by appellant to procure a purchaser for appellant's residence. The quoted price was $4,500. There was no express agreement as to commission but it is not contended the judgment was excessive if appellee was entitled to a commission.
At the time in question one Don Beam was in the market for a house and appellee had been trying to interest him in other properties. Shortly afterward Beam and appellee were discussing finding a house to meet Beam's requirements when appellant chanced to appear. Appellee asked appellant about certain details of his house and suggested to Beam that he buy it. After the three had conversed briefly about the property and appellee had recommended its purchase to Beam, appellee departed leaving appellant and Beam discussing the *Page 710 
matter. The next day appellee called on Beam and again talked to him about purchasing the property. Beam said he would buy it if they could agree upon terms. The following day appellant instructed appellee to take the property off his list. Appellee told appellant he would expect a commission if Beam purchased it. After this appellee several times talked to Beam about the property. Soon thereafter appellant sold it to Beam for $4,400. It was not claimed the sale was due to the efforts or intervention of any other broker or third party.
I. The only error assigned challenges the finding by the trial court that appellee had shown he was the efficient and procuring cause of the sale. This finding must be sustained if there is any substantial evidence to support it.
"The duty of the agent is performed when he finds and introduces to his principal a person who is ready, able and willing to buy on the terms proposed by or acceptable to his principal." Wareham v. Atkinson, 215 Iowa 1096, 1100, 247 N.W. 534, 536.
In the case at bar it appears that appellee produced and presented the purchaser to appellant and assisted in instituting negotiations between the parties which directly led to the sale upon terms satisfactory to appellant. Consequently the evidence was sufficient to support the finding.
Donahoe v. Denman, 223 Iowa 1273, 275 N.W. 154, is cited as holding to the contrary. In that case the broker failed to interest the buyer. Sometime later the buyer contacted the seller at the suggestion of a third person who assisted in negotiating the sale. The cited case is not factually in point with the case at bar.
The judgment of the trial court is supported by substantial evidence and is affirmed. — Affirmed.
CHIEF JUSTICE and all JUSTICES concur. *Page 711